Title: To James Madison from Erastus Roberts, 2 September 1813
From: Roberts, Erastus
To: Madison, James


Camp Fort George
Sept. 2d. 1813.
It cannot be unacceptable to you, as the guardian of a nations rights and freedom, to learn the real situation of Soldiers in the American Army. I consider it a duty, and I perform it with pleasure, for I am not afraid to speak in the cause of humanity and for the honor of my country, to inform you of the practices of officers, disgraceful, in my opinion, of the national character—this moment sir, I hear the groans of men in the Quarter Guard suffering the infamous punishment of Cobbing; and before I proceed to accomplish the object of this communication I beg leave to premise—1st. That in every Military establishment, subordination and rigid discipline must be established and enforced, and this I do not conceive debases courage, for in every Army, we have seen the greatest actions performed by the troops where they have been introduced: besides, it has always been the pride and boast of America that her sons are as patient of fatigue and as anxious to gain true honor in the field as any nation that has ever taken up arms in defence of civil liberty, and we glory in this good report although we are for petty foibles suffering under the lash of sanguinary and despotic Men, and who violate daily the known law of the land.
In saying this much I hope I have not offended, for Men left to act solely according to the dictates of their own passions, without any municipal law to countroul their actions, most commonly transcend the limits of justice—there must be some rules prescribed in the infliction of corporeal punishment or our situation is far beneath the African Slave; the judge has already become the Executioner, and I blush to think the law of Congress has been so shamefully violated which abolished that punishment inflicted by stripes and lashes. Were that part of the rules and articles of War still in force with its limitation, that not more than thirty-nine lashes shall be inflicted for one offence, we apprehend, the happiness of men whose civil rights are said to be suspended, must be considered on a more stable foundation for the following reasons: 1st. It is true; and experience has taught us, that there must be rewards and punishments among Men in whatever situation they are to be found in order to deter the vicious from acts subversive of good morals and to protect and encourage those disposed to persue a virtuous line of conduct. 2d. That man left to act agreeably to the dictates of his own will, when irritated, is naturally cruel, revengeful and unreasonable to the utmost degree, and had he time for reflection would have very frequently adopted a different line of procedure, and in short, in every Military establishment all punishment must be regulated and inflicted in an exemplary manner, not at the Quarter Guard after dark, or in the rear of a Battalion, but in the front of the Regiment in the presence of the whole, that it may be a warning to Men in like cases offending.
Many men, (and I was one myself) felt very much elated and full of enthusiasm, when we heard of the Law of Congress prohibiting Corporal punishment in our Army—we then anticipated the period when a Republican army would be raised, which would reflect great honor and credit on the nation: we thought Congress had done enough to induce the yeomanry of the United States to inlist in our Army and ere this to have seen a force organized, capable of driving our enemy from the field; but no sooner had we anticipated this blissful national triumph, than we saw a tribe of sticklers for whipping endeavouring to defeat the wise purposes of Congress and evade its laws. At first they invented an instrument of punishment or torture similar to a harrow, and the criminal, without any trial, not even a mock trial of predetermined Judges, was conveyed to a tree, and made to stand upon the sharp pegs with his bare feet any length of time that his offended master thought proper. The next instrument of punishment was a bat about the size of a common cricket Bat, used to pat the naked posteriors of Soldiers when nealed over a drum or barrel. These modes of punishment were invented to elude the Law of Congress which repealed so much of the Rules and Articles of War as authorized punishment by stripes and lashes; but as men grow bolder in acts of infamy and cruelty, they forget those artful schemes that have almost changed them from Men to Monsters. The next mode of punishment invented exceeded all the rest, for this is an age when Men vie with each other in acts of cruelty. Small Hickery switches were cut, hardened in the fire, and two or three taken together and used to whip the naked backs and sometimes the posteriors of offenders which, is the most common method now, a rope, however, is frequently used as a substitute.
It is a notorious fact that reports, respecting the punishments I have enumerated have been circulated in the States, much to the prejudice of the recruiting service and finally to the disgrace of the whole army. Sir, is there no other method of enforcing subordination than the one practised? There is a striking contrast between him who obeys thro’ fear and him who serves thro’ love and attachment; I know officers here who will not allow their men to be punished infamously upon any account and who have the best Men on the ground. There is a way to govern without whipping and as it was the ⟨i⟩ntention of Congress to abolish the practice I humbly conceive that it ought to be discontinued. Whenever men are guilty of improprieties put them on daily fatigue, oblige them to do the dirty work of the Company, dig Sinks and attend to cleansing them every day; stop their Whiskey, (and this is an admirable mode of punishment for I have heard some men say they had rather receive twenty lashes than loose their grog); shut them up in close confinement. Sir, these methods of punishment are far more suitable to the dignity of a Man and credit of an officer than those practised. To conclude, how many brave Soldiers have been driven to desertion and despair by the insupportable brutality of their officers. With great consideration I have the honor to be Your obedient Servant
Erastus Roberts Q.M. Sergt.6th. Inftry.
